Citation Nr: 0433910	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  92-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a disorder of the 
cervical spine, to include herniated cervical discs and 
arthritis.


REPRESENTATION

Appellant represented by:	Mortimer C. Newton, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1971.

This claim comes to the Board for the eighth time, with a 
lengthy procedural history.

A November 1990 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, denied the veteran's claim for service connection for 
a disorder of the cervical spine.  The Board, in March 1993 
and November 1995, remanded the case to the RO for further 
development.  After the additional development took place, a 
November 1997 Board decision denied the claim.  On appeal, 
the United States Court of Appeals for Veterans Claims 
(Court), in July 1999, vacated the decision and remanded the 
case to the Board.

In April 2000, the Board again denied the claim.  In March 
2001, the Court vacated the Board's decision and remanded the 
case to the Board.  The Board remanded the case to the RO in 
June 2002 for a hearing at the RO before a Member of the 
Board (a travel Board hearing).  In May 2003, the Board again 
remanded the case, this time to ensure compliance with the 
Veterans Claims Assistance Act (VCAA).

When the case returned to the Board in January 2004, the 
Board again denied the claim.  In July 2004, the Court 
vacated the Board's decision and remanded the case to the 
Board for compliance with instructions in a July 2004 Joint 
Motion for Remand ("Joint Motion").  After reviewing those 
instructions, the Board will now decide the veteran's claim.


FINDINGS OF FACT

1.  VA complied with its duties to notify and assist the 
veteran under the VCAA and obtained all available evidence 
and information necessary for an equitable disposition of his 
appeal.

2.  In reporting his medical history at the time of his 
preinduction examination, the veteran indicated that he 
suffered whiplash from a pre-service accident, but the 
preinduction examination report noted his spine and 
musculoskeletal system as normal and indicated that his 
claimed neck injury was not verified by the medical officer.

3.  The credible, competent, and probative medical and lay 
evidence of record reflects that the veteran's May 1971 in-
service jeep accident and January 1970 head trauma resulted 
only in neck and head symptoms, including pain, that was 
acute and transitory, and resolved without residual 
disability.

4.  The credible, competent, and probative medical and lay 
evidence does not reflect that the veteran suffered a chronic 
cervical spine disorder during service or that he suffers 
from pathology of the cervical spine that was acquired in 
service, and his current cervical spine disorder manifested 
many years after separation from service after a post-service 
neck injury.


CONCLUSION OF LAW

The veteran's current cervical spine disorder, including 
herniated cervical discs and arthritis, was not incurred in 
or aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 
1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect well after the 
veteran had filed his September 1990 claim.  But the VCAA 
applies to claims filed prior to its November 9, 2000 
effective date if VA had not decided the claim before that 
date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  Although the Board had already twice denied 
the veteran's claim by that date, the claim cannot be said to 
have been "decided" prior to November 9, 2000 because those 
decisions were vacated by the Court, and the claim was 
thereafter returned to the RO and the Board.  See VAOPGCPREC 
7-2003, 2003 VAOPGCPREC LEXIS at *31 (VA had authority to, 
and did, provide that VCAA requirements apply to claims at 
all stages of VA proceedings, up to and including those 
pending before the Board).  See also Pelegrini v. Principi, 
18 Vet. App. 112, 115, 119 (2004) (Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of 
General Counsel (GC) undertook to explain the holding of 
Pelegrini II.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, VA complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had initially adjudicated 
a claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, the 
Pelegrini II Court "'specifically recognizes that where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 
5103(a)/§3.159(b)(1) because an initial AOJ adjudication had 
already occurred.'"  Id. at 2 (quoting Pelegrini II, 18 Vet. 
App. at 120).  Therefore, according to GC, the Pelegrini II 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying service connection 
claims that were still pending before VA on that date in 
order to provide VCAA notice and adjudicate the claims anew.  
7-2004 at 2-3.

Here, the RO's November 1990 rating decision took place long 
before enactment of the VCAA, and, therefore, prior to any 
VCAA notification.  But according to Pelegrini II, as 
interpreted by GC, the fact that the RO did not provide VCAA 
notification in these circumstances (nor could it have, as 
the VCAA had not yet been enacted) was not error.  And, much 
has happened since the RO's initial decision, including 
multiple vacaturs of the Board's decisions and multiple 
remands to the RO.  After the March 2001 Court remand, the 
Board sent the veteran a VCAA letter in April 2003 explaining 
the VCAA generally and, in its May 2003 remand, directed the 
RO to explain the application of the VCAA to the veteran's 
claim, which the RO did in its June 2003 VCAA letter.  These 
letters preceded the RO's most recent adjudication of the 
veteran's claim, its July 2003 SSOC denying his claim.  VA 
thus complied with the VCAA notification timing requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  The Board's April 
2003 letter explained the VCAA generally, including the 
respective responsibilities of VA and the veteran in 
obtaining information and evidence to substantiate a claim.  
The RO's June 2003 letter informed the veteran of the 
application of the VCAA to his claim for service connection 
for a cervical spine disorder.  This letter also explained 
what the evidence would have to show and the information 
still needed to show it in order to establish entitlement to 
service connection for this disorder.  In addition, the 
letter explained the respective responsibilities of the RO 
and the veteran in obtaining this information.  Moreover, the 
RO asked the veteran to provide it with sufficient 
information to enable the RO to obtain any pertinent evidence 
not currently of record, and to send this information 
promptly.  Further, the RO included the text of 38 C.F.R. 
§ 3.159 in its July 2003 SSOC.  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  
Also, after the Court's most recent, July 2004 remand, the 
Board sent a letter to the veteran's attorney, allowing him 
the opportunity to submit additional evidence, and stating 
that, if it did not hear from him within 90 days, the Board 
would assume that there was nothing else to submit and would 
proceed with a review of the veteran's case.  There was no 
response to this letter.  Finally in this regard, the Board's 
May 2003 remand and January 2004 decision discussed the VCAA 
in the context of the veteran's claim, and the January 2004 
and prior Board decisions discussed the applicable service 
connection principles.

Thus, VA complied with the VCAA notice content requirements, 
as it provided the information specified by Charles and 
Quartuccio and indicated to the veteran that he should 
provide any information or evidence in his possession 
pertaining to his claim.

In addition, the veteran's service medical records (SMRs) are 
on file, and numerous private and VA treatment records have 
been associated with the claims folder.  The veteran was also 
afforded three VA examinations that addressed the relevant 
issues relating to the veteran's physical condition prior to 
service, at the time of entry into service, and after 
service.  There is no indication that other private or 
Federal records exist that should be requested, or that any 
existing pertinent evidence was not received.  Although the 
veteran referred to potentially relevant records of his 
family physician at the May 1991 RO hearing, he also stated 
at the hearing that the physician was deceased and that 
employees at his office had indicated that any attempt to get 
these records would be futile.  38 C.F.R. § 3.159(c)(1) 
(2004).  The RO thus complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


General Legal Principles

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306 (2004).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).  In 
addition, certain disorders, including arthritis, may be 
presumed to have been incurred during service when manifested 
to a compensable degree within one year following separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

38 U.S.C.A. § 1111 (West 2002) provides that, in adjudicating 
claims under the above service connection principles, "every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment."  This 
"presumption of soundness" can be rebutted, however, 
"where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service."  Id.  Until 
recently, the regulation implementing 38 U.S.C.A. § 1111-38 
C.F.R. § 3.304(b)-provided that the presumption could be 
rebutted by a finding that clear and unmistakable evidence 
showed that an injury or disease existed prior to service.  
However, as noted in the July 2004 Joint Motion, 38 C.F.R. 
§ 3.304(b) was inconsistent with 38 U.S.C.A. § 1111 because 
the language and legislative history of that statute allowed 
the presumption to be rebutted only where clear and 
unmistakable evidence demonstrated both that the injury or 
disease existed before acceptance and enrollment and that the 
injury or disease was not aggravated by service.  This was 
the holding of VAOPGCPREC 3-2003 (July 16, 2003), another 
precedent opinion of the chief legal officer of VA that is 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002).  
This holding was reiterated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (2004), which explained the 
process by which claims involving the presumption of 
soundness are to be adjudicated:

Where no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.

Id. at 1096.

The Board will now adjudicate the veteran's claim in the 
manner prescribed by the Federal Circuit in Wagner.

Prior to entry into service, the veteran underwent a March 
1969 preinduction examination.  In connection with this 
examination, a contemporaneous report of medical history was 
prepared.  In response to item 34 of the report, the veteran 
answered affirmatively to the question whether he had 
consulted or been treated by clinics, physicians, healers, or 
other practitioners within the past 5 years.  In item 39, 
requiring the examining physician to summarize and elaborate 
on all pertinent data, including positive answers in items 20 
through 38, the physician wrote: "Recent accident-29 Jan. 
68-'Whiplash.'"  The veteran indicated that he had not 
previously had, and at that time did not have, swollen or 
painful joints, bone, joint, or other deformities, arthritis 
or rheumatism, back trouble of any kind, painful or trick 
shoulder or elbow, broken bones, or worn a brace or back 
support.

The "clinical evaluation" section of the March 1969 
preinduction examination report is checked "Normal" next to 
item 38, "spine and other musculoskeletal."  The 
preinduction examination report did not contain any specific 
findings as to neck or shoulder disorders.  The preinduction 
examination report contained the following stamped statement: 
"Registrant is determined acceptable; however, he claims 
ailments not verified by the medical officer . . . ."  
Handwritten underneath the stamped statement were "Neck 
injury," and "HA" (apparently a reference to headaches).  
Also on the preinduction examination report was a stamp 
indicating "Physical inspection, 5 Aug. 69 . . . No 
additional defects discovered," and finding the veteran fit 
for military service.

The first issue to be addressed when considering the 
presumption of soundness is whether any defects, infirmities, 
or disorders were "noted at the time of examination, 
acceptance and enrollment."  38 U.S.C.A. § 1111.  If this is 
the case, the presumption does not apply.  See Wagner, 370 
F.3d at 1096.  Although 38 C.F.R. § 3.304(b)(1) discussed 
what constitutes a "notation" of such conditions, that 
language is part of the regulation that was declared invalid 
in 3-2003.  See VAOPGCPREC 3-2003, at 11 ("Section 3.304(b) 
is therefore invalid and should not be followed").  Although 
GC found the §3.304(b) inconsistent with 38 U.S.C.A. § 1111 
only insofar as it allowed rebuttal of the presumption of 
sound condition by evidence of a preexisting condition, id. 
at 11, it is not clear whether GC invalidated only that 
portion of the regulation or the entire section.  In any 
event, based on its interpretation of the language of the 
statute, the Board finds that the physician's summary of the 
veteran's statement that he suffered whiplash in a recent 
accident did not constitute a defect, infirmity, or disorder 
noted at the time of examination, because the preinduction 
examination report does not note this, or any other 
musculoskeletal disorder, in its clinical evaluation, and 
states that the neck injury was not verified by the medical 
officer.  Thus, the presumption of soundness has been 
triggered, and can only be rebutted by clear and unmistakable 
evidence that a cervical spine disorder existed before 
service and was not aggravated thereby.


Factual Background

A pre-service June 30, 1968 accident room report from Rhode 
Island Hospital indicates that the veteran was injured in an 
automobile accident on either the previous day or the early 
morning hours of June 30.  He was treated for injuries to 
both wrists and his left hand.   Another June 30, 1968 
accident room report indicates that the veteran returned 
later that day complaining of pain in his neck since that 
morning.  The veteran also indicated that he had been having 
difficulty in moving his neck.  The diagnosis rendered was 
neck sprain.  A June 30, 1968 interpretation of an X-ray of 
the veteran's cervical spine stated that it revealed no 
fractures or dislocation, a normal vertebral alignment, and 
well-maintained disc spaces.  The conclusion was negative 
examination.  A July 1, 1968 Fracture Clinic note stated: 
"Patient was treated yesterday in the Accident Room for 
severe sprain in the neck."

The veteran has discussed this pre-service incident in 
written statements and at hearings and his VA examinations.  
At the May 1991 hearing before the RO, the veteran noted the 
1968 accident and stated: "[W]hen I was in the hospital with 
that it was just a routine to put on one of those Kirshenbaum 
collars and he said do you have any pain and I just said in 
my neck and back.  This could have been from the accident but 
I had no problems with that basically" (Transcript, p. 5).  
In an April 1993 Statement in Support of Claim (VA Form 21-
4138), the veteran stated that he was in a car accident in 
1968, and was given a collar to use for one week.  He wrote: 
"I didn't hurt my neck but I broke 2 bones in my wrist."  
In a September 1997 Statement in Support, the veteran wrote: 
"Every time I tell what really happens, someone always comes 
up with the accident that happened in 1968.  Well in 1968 all 
I did was break two bones in my wrist, nothing else.  I was 
told to wear a collar it would get me more money, that's 
all."  At the March 1994 VA orthopedic examination, the 
veteran stated that, after his pre-service automobile 
accident, his attorney made him wear a neck collar but not 
because his neck was injured but that this would aggrandize 
the settlement of the case if he claimed a neck injury which 
he said he did not have."

The SMRs reflect that in November 1969, the veteran 
complained of a sore neck and headache.  The November 1969 
notation indicates that the veteran was previously in an 
automobile accident.  (The date of the prior accident is 
listed as 29 June 1969, however, this is likely a miswriting 
of June 29, 1968, as the pre-service accident was either late 
in the evening of June 29 or early in the morning of June 30, 
1968, and there has never been any suggestion that there was 
a June 1969 incident of any kind.).  Also noted was "no 
radiation."  On physical examination, neurological functions 
were intact, and the veteran's neck was supple, without 
tenderness.  The diagnostic impression was strain.

In January 1970 (initially and erroneously reported as 
January 1969), the veteran sought medical attention a day 
after he reportedly struck his head on a car.  At that time, 
the veteran presented with complaints of cephalgia and 
nausea.  He was noted to have a past history of concussion, 
and his physical examination was within normal limits.  
Radiographic studies of the skull revealed no evidence of any 
gross abnormality.  Five weeks later, the veteran again 
sought medical treatment.  He was noted to have been in an 
auto accident about a year earlier, and to have stated that 
he received a whiplash.  On examination, the veteran's neck 
was described as "OK."

In May 1971, the veteran was involved in a jeep accident.  
The SMR notation reads: "No unconsciousness."  The 
following line is somewhat illegible, but appears to read p 
Hx (past history of) whiplash."  The veteran indicated that 
he felt well otherwise.  On physical examination, there was 
no evidence of cervical spasm, and the veteran demonstrated a 
full range of motion.  He was, however, noted to have 
multiple contusions and abrasions.  The diagnostic impression 
was multiple contusions and abrasions, with a past history of 
whiplash.  The veteran was again seen the following day 
complaining of a sore neck and decreased flexion of the head.  
Radiographic studies showed normal bony structures.  There 
was said to be some straightening of the spine, with 
deviation toward the left due to muscle spasm.  
Significantly, there was a specific finding of no cervical 
spasm.

In the July 1971 report of medical history prepared in 
connection with his separation examination, the physician's 
summary of pertinent data noted childhood boils, occasional 
nervousness, fractured right wrist in 1961, fractured 
knuckles of both hands in 1965, all with no complications or 
sequelae.  Also noted was a 1965 head injury, which was 
treated by a civilian physician, and also had no 
complications or sequelae.  Finally, the examining physician 
wrote: "Denies all other significant medical or surgical 
history."  The contemporaneous July 1971 separation 
examination report indicated the spine and other 
musculoskeletal anatomy to be normal on clinical evaluation.  
The examiner's additional notes were the same as those in the 
report of medical history.

In a September 1997 statement, the veteran wrote that, three 
months after he got out of service, he felt pain in his neck, 
and it got worse as the years went on.  The veteran further 
stated that, in 1982 or 1983, he quit ironworking due to his 
pain.

At his May 1991 RO hearing, the veteran testified that he had 
experienced muscle spasms in his cervical spine from May 1971 
up to the present (Hearing transcript, p. 2).  According to 
the veteran, these muscle spasms had increased in severity 
(p. 2).  He described the pain from his in-service accident 
as being the shoulders, worse in the left, and the neck, with 
frequent headaches (p. 2).  The veteran also indicated that 
when he was being discharged, he would be "checked over" if 
he had any complaints, and that "if you follow through with 
this you can make arrangements but you would have to follow 
the standards on hospitalizing, having myelogram and I said I 
just want to get out" (p. 3).  The veteran also stated that 
after discharge he did not seek any treatment (p. 3).  
According to the veteran, he did subsequently seek treatment 
from his family physician, but the veteran did not indicate 
precisely when this occurred (p. 3).  According to the 
veteran, his family physician examined him and told him he 
had a disc problem but there was no treatment other than heat 
(p. 3).  Although the veteran tried to obtain the records of 
the family physician, the physician had died and everybody he 
talked to at the physician's office "said that would be 
almost impossible" (p. 3).  When asked if he otherwise 
sought treatment, the veteran stated: "I talked to a few 
physicians about it but everybody that I talked to had me 
raise my hand and feel a little here and the guy just said 
that there is a disc problem and that is about it and I am 
just going to have to live with it" (p. 4).

The veteran indicated at the March 1994 VA examination that 
after the May 1971 jeep accident "he was unconscious and 
dazed for a while."

When asked at the November 2002 travel Board hearing if he 
sought any extended treatment in service after the May 1971 
jeep accident, the veteran replied: "I was what they call 
short.  I only had a couple of months to go" (Hearing 
Transcript, p. 9).  When asked again whether he sought 
extended treatment, the veteran responded, "No" (p. 10).  
His reason for not doing so was that "Nobody said I had to.  
They-I remember them giving me some Valiums and something 
else that broke me out in a rash" (p. 10).  When asked if 
there was any other reason, the veteran said that he was 
going home in less than two months (p. 10).  According to the 
veteran, the only time he was offered extended treatment for 
his neck was when he was preparing for discharge, making out 
his DD Form 214, and "they asked if anybody had injuries, 
anybody wants to claim anything and a few guys raised their 
hands and I raised my hand and whoever was processing us said 
okay, you guys sit over there-be with you in a while.  And I 
said what's that all about?  And he said well you're gonna 
have to go to McGuire Air Force Base-there's a hospital 
there and you're gonna have to be examined" (p. 10).  The 
veteran's response was: "Forget it-I want to go home," and 
he declined any extended care after that (p. 11).  As to 
whether he sought treatment for his neck when he retuned 
home, the veteran stated: "Not in the beginning, no" (p. 
11).  He did not remember seeking VA help for any kind of 
treatment or illnesses between 1971 and 1978 (p. 11).

Review of the medical evidence of record reveals that there 
are no treatment records in evidence between the veteran's 
discharge from service in August 1971 and July 1978, when he 
sought treatment at a VA medical facility.  At that time, the 
veteran made a request for Librium for his nervous symptoms 
and nightmares.  There was no radiographic evidence of the 
existence of any arthritis between the time of negative 
cervical spine X-rays in May 1971 and cervical spine X-rays 
taken in conjunction with a March 1994 VA orthopedic 
examination, at which time there was evidence of some 
spurring at the level of the 6th and 7th cervical vertebrae.  
Moreover, a CT scan performed by private providers in March 
1990 showed no evidence of any bony abnormalities or 
degenerative changes.  Significantly, a CT scan performed in 
conjunction with a May 1996 VA examination revealed evidence 
of small bony osteophytes at the level of the 6th and 7th 
cervical vertebrae.

There are also no treatment records of any kind during the 
period from July 1978 until February 1983, at which time the 
veteran was hospitalized for a trimalleolar fracture of the 
right ankle at a VA facility, where he underwent an open 
reduction and internal fixation.  The veteran was described 
as having injured himself after a fall from an inner tube 
while sliding down a snow covered hill.  His past history 
revealed no pertinent information regarding allergies or 
medications, and a review of systems was entirely negative.  
On physical examination, the veteran's neck was supple, with 
no bruits or thyromegaly.  His neurological examination was 
grossly intact.  Following the veteran's discharge from the 
hospital, he was subsequently seen in the orthopedic clinic 
in March, April, May, June, and September 1993, as well as in 
January 1984, and in February 1986.  No complaints or 
findings of any cervical spine pain, spasms, or other 
symptomatology was recorded.  When he was asked at the 
November 2002 travel Board hearing whether he complained 
about or sought treatment for his neck pain when he was 
treated for other conditions at VA facilities, the veteran 
replied, "I always complained about pain in my neck . . . I 
always asked for treatment . . . I've never gotten treatment 
for it up until this day . . . my neck was always mentioned . 
. . . I'm answering honestly.  So I would always say-and 
they'd say well, okay, we'll see this, we'll send you here 
and I never went anywhere."  

As to his employment after discharge, the veteran submitted a 
written statement in November 1991, wherein he reported that 
he broke his leg in 1983, and subsequently became a State 
Constable and private detective.  According to the veteran, 
he undertook these professions because he "couldn't climb the 
iron" like he used to.  At the May 1991 RO hearing, the 
veteran testified that he returned to his job as an 
ironworker after discharge and was able to this because he 
got used to tolerating the pain (Hearing transcript, p. 4).

In his November 1991 Statement and at the RO hearing, the 
veteran stated that he subsequently became a state constable, 
private detective, serving process and specializing in 
evictions, particularly crackhouses (Hearing transcript, p. 
4).  The veteran echoed this statement in April 1995, when he 
submitted a written statement in which he said he had to get 
out of ironwork because he couldn't climb the iron anymore.  
This is in contrast to the veteran's later statement to a VA 
examiner during a May 1996 examination that he had to quit 
the heavy work of an ironworker in 1983 because of his neck.

Medical evidence of record additionally shows that the 
veteran was seen at a VA clinic in December 1985, at which 
time he complained of pneumonia, with pain in his upper back, 
as well as lower back pain radiating from the buttocks to the 
left thigh.  At the time, the veteran was noted to be on 
Librium.  On physical examination, the veteran's neck was 
found to be without nodes, and with no other abnormalities.  
The veteran was later seen in January 1986 for a follow-up of 
high blood pressure.  At that time, the veteran stated that, 
other than being anxious, he had no complaints.  He gave a 
previous medical history of a leg fracture, as well as a 
history of pneumonia, and stated that he was on no 
medication.  On physical examination, the veteran was noted 
to be in no apparent distress.  Once again, the veteran 
voiced no complaints, nor were there any findings pertinent 
to symptomatology of the cervical spine.

In August 1985, the veteran was seen for a bee sting on his 
left abdomen. At that time, he was described as having been 
"stung while cutting wood." The veteran was additionally seen 
in various VA clinics in December 1985, February and April 
1986, March 1987, February 1990, December 1993, and March 
1994.  The April 1986 visit yielded a finding that the 
veteran's neck was clinically negative.  On physical 
examination in March 1987, the veteran was described as in no 
apparent distress.  Examination of the veteran's neck in 
December 1993 was unremarkable.  Not until March 1994 did the 
veteran present with any complaint relating to cervical spine 
pain or symptomatology.  At that time, the veteran received a 
diagnosis of chronic neck pain with acute exacerbation.

Evidence of record indicates that the veteran suffered a head 
or a head/neck and shoulder injury in February 1990.  On 
February 10, 1990, when seen in the emergency room at a VA 
facility, he stated that he had hit his head against a door 
casing, and fell down, resulting in a complaint of "pins and 
needles" in his arms.  On physical examination, neurologic 
testing was negative.  Radiographic studies of the skull, as 
well as the rest of the examination, were similarly negative.  
The diagnosis was minor head trauma.  The veteran was 
subsequently treated by a private orthopedist and 
neurosurgeon.  Despite repeated attempts by the RO to obtain 
complete clinical records, the neurosurgeon did not provide 
his clinical records, but rather sent copies of three letters 
that he had written to an attorney, as well as a two- 
sentence letter addressed to "whom it may concern."  Evidence 
from the veteran's orthopedist did not comprise clinical 
records, but rather consisted of three letters, one to the 
neurosurgeon, one to an attorney, and one to an insurance 
company.

In a March 1990 letter, Dr. "G.," the neurosurgeon, 
recounted the veteran's February 1990 injury from a fall, and 
resulting neck pain.  A physical examination indicated that 
spinal column percussion and compression were slightly 
uncomfortable.  The head drop test produced neck pain.  Dr. G 
noted the veteran's history of neck injury in-service, but 
did not indicate that he reviewed any SMRs or other clinical 
records.  He wrote: "I believe he has indeed irritated or 
compressed C-7, 8 nerve root producing paresthesias."  A 
March 1990 X-ray showed left sided disc herniation at C5-6 
and perhaps one at C6-7 as well, with a possible tiny right 
sided disc herniation at C6-7.  Dr. G reexamined the veteran 
in May 1990 after the veteran continued having pain in his 
left upper extremity, with similar results.  In a two-
sentence August 1991 letter addressed "To whom it may 
concern," Dr. G wrote: "[The veteran] is being treated for 
herniated discs in the cervical spine.  Discs are usually the 
result of trauma and he did have a jeep accident while in the 
service in 1971 which could very well be the cause of these 
disc problems."

In a January 1991 letter, Dr. "B.," an orthopedic surgeon, 
noted the veteran's in-service jeep accident, and February 
1990 fall.  Dr. B stated that he thought the veteran needed 
"to calm his lifestyle down some, as far as his shoulder is 
concerned."  In a November 1991 letter, Dr. B stated that the 
veteran's diagnosis was "left shoulder acromioclavicular 
joint injury, with impingement, as well as cervical 
radiculopathy, all as a direct result of the February 10, 
1990 injury."  In a February 1992 letter, Dr. "B." 
additionally stated that the veteran was a physical man, who 
took pride in doing physical things, and that his 
acromioclavicular injury, which occurred on February 10, 
1990, had ended his active and physical career.  At his 
November 2002 travel Board hearing, the veteran stated "I 
live a rough life, I'll admit it," and acknowledged he "had 
a physically active life" (Transcript, p. 29).

The veteran has undergone three VA examinations relating to 
the etiology of his current cervical spine disorder.

An orthopedic examination, conducted in March 1994, resulted 
in diagnoses of acute neck strain, traumatic arthritis of the 
cervical spine, and a herniated nucleus pulposus at the level 
of the 6th and 7th cervical vertebrae.  The examiner noted 
that the veteran had experienced several episodes of injury 
about the head and neck, and that he had persistent neck 
symptoms.  He further opined that "A severe injury such as 
an automobile accident in which he was thrown from the 
vehicle and suffered a head injury could contribute to a 
cervical disc."

In the May 1996 VA spine examination report, the examiner 
described the case as a complicated one.  The examiner 
recorded the veteran's statement that he had an auto accident 
in 1968 and that he injured his wrist.  The veteran also 
stated that "his attorney made him wear a neck collar but 
not because his neck was injured but that this would 
aggrandize the settlement of the case if he claimed a neck 
injury which he said he did not have."  The examiner added, 
"The interpretation of this is not a medical or orthopedic 
matter.  You may interpret as you see fit.  There may or may 
not have been a neck injury at that time."  The veteran also 
recounted his in-service 1971 jeep accident, stating that he 
sustained whiplash and his neck hurt following the accident.  
The veteran also recounted telling his family physician his 
neck pain and that "within 30 seconds or so they said you 
may have a disc injury."  The examiner added, "He was not 
an official patient.  There are no records of this.  We have 
nothing but his word for this encounter."  The veteran also 
recounted the post-service February 1990 (referred to as a 
1989) fall down the stairs, after tripping over a kitty 
litter box, after which he stated that his neck pain doubled 
in severity.

The objective findings were: "[T]here appears to be a 
straightening of the cervical spine curvature.  Nothing else 
abnormal is found on physical examination."  X-rays showed a 
straightening or minimal reversal of the normal curvature of 
the neck.  The diagnosis included previous neck injury with 
possible protrusion of C5-C6 and C6-C7 discs.  The examiner 
stated that there was evidence to substantiate the veteran's 
statements that he injured his neck in the past resulting in 
current tingling of the hands on motion of the neck.

As to the questions relating to the degree of probability 
that the cervical spine disorder had its on set in-service or 
preexisted service, and whether it permanently increased in 
severity during service, the examiner wrote: "[These] simply 
cannot be answered simply because they are asked."

In his discussion, the examiner wrote: "He may have injured 
his neck in the 1968 accident.  To presume he did not was to 
presume a possible fraud action on the insurance company.  In 
1971 he probably did have a whiplash but there is no 
documentation of this."  The examiner also characterized the 
veteran's statements as to the interaction with his family 
physician as "a very soft story and really one cannot place 
any credence in this whatsoever."  The examiner also 
discussed the 1990 accident, stating, "As to whether or not 
the possibility of discs, because they have never been shown 
except by suggestion occurred in 1971 or 1989 (sic), it is 
very difficult and really impossible to say.  The fact that 
he got along very well until he fell down the stairs would 
indicate that this may have been the entire story and on the 
other hand if he is to be believed then it may have been an 
aggravation of the whiplash injury he got in 1971."  The 
examiner concluded by regretting that he could not give any 
"hard, fast, positive opinions as to just when this man was 
injured resulting in his present clinical state."  However, 
he added, "If I had to guess and that's all it is a guess, 
he probably did sustain a whiplash in 1971 and that there 
were changes in the neck as a result.  I also guess that 
falling down the stairs in 1989 (sic) is what caused the 
possible protrusions of the discs which really have never 
been shown to be true discs."

At a May 1996 VA neurological examination, the examiner noted 
that a cervical spine CT scan taken in conjunction with the 
examination failed to reveal a demonstrable disc herniation.  
The examiner opined: "[T]here was a questionable incident 
that occurred prior to his enrollment in the service.  The 
etiology of the cervical spine disorder is attributable to 
the multiple evidences of trauma that he suffered during the 
last 25 years.  It is a combination of these falls and 
episodes that have caused his cervical radiculopathy.  In my 
opinion, each contributed to some degree of deficit in his 
cervical spine disorder."  After noting that there was no 
demonstrable disc herniation on CT scan, the examiner stated: 
"There is no way of my being able to definitively decide 
whether or not this was a preexistent spine disorder or not 
exacerbated during his time of service and trauma while in 
service.  However, I doubt this.  It is my opinion that the 
patient has a cervical radiculopathy that may have been 
exacerbated by his multiple falls."


Analysis

In reviewing both medical and lay evidence, the Board is 
charged with assessing its competence, credibility and 
probative value, and of weighing this evidence when portions 
of it conflict.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  For oral testimony, a hearing officer can 
consider: "demeanor of the witness, the facial plausibility 
of the testimony, and the consistency of the witness 
testimony and affidavits."  Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995).  For documentary evidence: "A VA adjudicator 
may properly consider internal consistence, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran." Id. at 510-511 (1995).  The Board 
also has "the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As to assessing medical evidence, the Board may accept one 
medical opinion and reject others.  Id.  At the same time, 
Board cannot make its own independent medical determinations, 
and there must be plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans, 12 Vet. App. at 30; Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991)).  Because a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference, the Court has provided guidance for 
weighing medical evidence.  A post-service reference to 
injuries sustained in service, without a review of 
service medical records, is not competent medical evidence.  
See Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  In addition, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  In addition, 
general and inconclusive medical opinions, including those 
including non-definitive phrases such as "may," are too 
speculative to establish a claim.  Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
see also 38 C.F.R. § 3.102 (2004) (describing the concept of 
reasonable doubt in adjudicating service connection claims as 
not being one arising from pure speculation or remote 
possibility).

While the evidence reflects that the veteran injured his neck 
in a pre-service accident, the Board finds that this evidence 
does not rebut the presumption of soundness.  The veteran had 
a pre-service injury and multiple in-service and post-service 
injuries to his cervical spine.  For the reasons that follow, 
the Board finds that the veteran's current cervical spine 
disorder, including herniated cervical discs and arthritis, 
is not related to any of those pre-service or in-service 
cervical spine injuries, as the preponderance of the evidence 
shows that those cervical spine injuries were acute and 
transitory.  Consequently, as the pre-service neck injury was 
acute and transitory and is not related to the veteran's 
current cervical spine disorder, it cannot be said that clear 
and unmistakable demonstrates that a cervical spine disorder 
preexisted service or was aggravated thereby.  As the 
presumption of soundness has not been rebutted, the veteran's 
claim is one for service connection on an incurrence basis.  
See Wagner, 370 F.3d at 1096.

The evidence reflects that the veteran's pre-service neck 
injury was acute and transitory.  While the hospital accident 
reports indicated that there was a neck sprain, the X-rays of 
the veteran's cervical spine were negative for fractures, 
dislocation, or any other abnormalities.  Moreover, the 
physician who performed the veteran's entrance examination 
could not verify the veteran's statement that he had suffered 
an injury to the neck, and specifically indicated-as did the 
veteran in his responses in the contemporaneous report of 
medical history-that the veteran's spine and musculoskeletal 
systems were normal.  None of the private physicians or VA 
examiners found that the pre-service accident resulted in a 
cervical spine disorder, chronic or otherwise.  The only 
physician who speculated that the pre-service injury had any 
connection to the veteran's current spine disorder was the 
May 1996 neurological examiner.  He attributed the current 
cervical spine disorder to multiple traumas suffered in the 
past 25 years; however, it is not clear whether he intended 
to include the pre-service injury in this category, as 25 
years prior to 1996 is 1971, the date of the in-service jeep 
accident.  In addition, the May 1996 neurological examiner 
described the pre-service incident as "questionable," and 
also expressed doubt that this was a case of a preexisting 
spine disorder exacerbated by in-service trauma.  Thus, the 
competent, probative, medical evidence of record reflects 
that the veteran's pre-service neck injury was acute and 
transitory and had resolved without residual disability by 
the time he entered service in March 1968.

As to the in-service jeep accident, the SMRs indicate that 
the resulting neck injury was acute and transitory.  The 
contemporaneous notations reflected no loss of consciousness 
and that the veteran felt well otherwise.  The physical 
examination specifically found that there was no cervical 
spasm, there was full range of motion, and, after the veteran 
complained of a sore neck and decreased flexion, radiographic 
studies showed normal bony structures.  Although there was 
some straightening of the spine with deviation toward the 
left, any residuals of the injury had resolved by the time of 
the July 1971 separation examination, which reflected that 
the clinical evaluation showed the spine and other 
musculoskeletal anatomy to be normal.  Similarly, SMR 
notations at the time of the January 1970 head trauma showed 
that the veteran's physical examination was normal, the skull 
X-rays showed no evidence of abnormality, and five weeks 
later, the veteran's neck was said to be "O.K."

In addition, to the extent that any of the post-service 
medical opinions attribute the veteran's current cervical 
spine disorder in part to his in-service jeep accident, they 
are either speculative or otherwise flawed.

For example, Dr. G's two sentence August 1991 letter 
concluded that the 1971 in-service jeep accident "could very 
well have been" the cause of the veteran's disc problems, 
but he did not indicate that he had reviewed the service 
medical records, the reference to the in-service jeep 
accident was apparently based on the veteran's description of 
this incident, and Dr. G did not offer any clinical evidence 
in support of his speculative conclusion, other than the 
general statement that disc (abnormalities) are usually the 
result of trauma.  The March 1994 VA examiner's statement 
that a severe injury such as an automobile "could 
contribute" to a cervical disc is also a speculative, 
general conclusion.  The May 1996 VA orthopedic examiner's 
opinion was even more speculative, as he offered an opinion 
that the post-service accident could have been "the entire 
story," or could have aggravated the 1971 in-service injury, 
but that he could not give a hard, fast, positive opinion, as 
to the cause of his current disorder, and offered only an 
admitted "guess" that that the in-service injury and post-
service fall caused whiplash, changes in the neck, and 
possible disc protrusions.  The May 1996 VA neurologic 
examiner, although opining that each of the multiple traumas 
over the years had contributed to the cervical radiculopathy, 
expressed his "opinion that the patient has a cervical 
radiculopathy that may have been exacerbated by his multiple 
falls" (emphasis added).  Thus, this opinion too must be 
discounted as speculative.

There is only one unequivocal medical opinion regarding the 
etiology of the veteran's neck and shoulder symptomatology.  
That opinion was expressed on more than one occasion by Dr. 
B, the orthopedic surgeon.  He stated that the veteran's left 
shoulder acromioclavicular joint injury, with impingement and 
cervical radiculopathy, was the direct result of his February 
1990 post-service injury.

Thus the competent, probative, medical evidence of record 
reflects that the veteran's in-service May 1971 jeep 
accident, as well as the January 1969 trauma to his head, 
were acute and transitory and unrelated to his current 
cervical spine disorder.

Regarding the veteran's testimony, as a layman he is not 
competent to testify as to the etiology of his cervical spine 
disorder or its possible connection to his in-service jeep 
accident.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
Although the veteran is competent to testify to the symptoms 
he has experienced as a result of his in-service jeep 
accident, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
the Board finds, for the following reasons, that the 
veteran's testimony in this regard lacks credibility.

The veteran stated at the March 1994 VA examination that the 
jeep accident caused him to lose consciousness, but the SMR 
notation specifically noted "No unconsciousness."  
Moreover, although the veteran claimed that he experienced 
increasingly severe muscle spasms from the time of the in-
service jeep accident to the present, the SMR notation at the 
time of the May 1971 in-service jeep accident reflects that 
there was no cervical spasm, and the July 1971 separation 
examination did not mention any complications or residuals 
from the veteran's jeep accident a few months earlier.  The 
veteran attributed this to his own desire to avoid the 
additional medical treatment, however, the objective medical 
evidence shows a lack of interval history, including various 
examinations of the throat and neck area over the years 
during which no complaints or findings of cervical spasms or 
other cervical symptomatology were ever made, and the veteran 
was taking any medication for neck or shoulder pain until 
after February 1990.  The evidence also shows that, despite 
his allegation that he suffered from neck spasms and severe 
neck pain, the veteran engaged in such physically risky 
activity as snow sledding in 1983.  Moreover, he was able to 
cut wood in 1985.  Significantly, the veteran's own 
orthopedic surgeon was of the opinion that the veteran had to 
"calm his lifestyle down some," and the veteran indicated 
that he lived a rough and physically active life at the 
November 2002 travel Board hearing.  That same orthopedic 
surgeon described the veteran as a physical man who took 
pride in doing physical things, and whose "active and 
physical career" was ended by his February 1990 injury.  In 
addition, the veteran admitted that he engaged in the heavy 
work of ironwork from 1971 until 1983, when forced to stop by 
his ankle injury, and that, in his subsequent work as a 
constable, he had the ability to "break down doors evicting 
crack dealers."

At the May 1991 RO hearing and the May 1996 VA orthopedic 
examination, the veteran attempted to reconcile his 
statements that his neck was not injured in the pre-service 
accident with the fact that he wore a neck brace or collar 
immediately following the accident.  His explanation was that 
he wore the collar only at the insistence of an attorney in 
order to obtain a greater monetary settlement.  If this 
statement is true, the veteran has admitted participating in 
a dishonest action for financial gain.  A further 
contradiction in the veteran's testimony on this subject 
appeared at the November 2002 travel Board hearing, when the 
veteran stated that the attorney said to wear a collar, but 
"I didn't wear it.  I wouldn't wear it."  

Thus, the Board, which had the opportunity to observe the 
veteran's demeanor at the time of the hearing, finds that the 
veteran's statements, including those made under oath, that 
he developed chronic neck symptoms, including spasms, which 
persisted from his in-service jeep accident to the present, 
are simply not credible, because they conflict with the other 
evidence of record and are internally inconsistent.  Thus 
these statements are disregarded since they have no probative 
weight.

For the reasons stated above, the credible, competent, 
probative evidence of record reflects that the veteran's 
currently demonstrated cervical spine disorder, including 
arthritis and herniated cervical discs, is not related to his 
pre-service or in-service neck injuries, which were acute and 
transitory, and his current cervical spine disorder did not 
arise during the applicable presumptive period or until many 
years after separation from service, following a post-service 
neck injury.  Thus, the veteran has shown neither a chronic 
disease in service, nor continuity of symptomatology, nor a 
nexus between his current cervical spine disorder and his 
military service; his claim for service connection for this 
disorder must therefore be denied.  See Savage v. Gober, 10 
Vet. App. 488, 494-498 (1997).  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cervical spine disorder, the benefit-of-the-
doubt doctrine does not apply, and this claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for a disorder of the 
cervical spine, to include herniated cervical discs and 
arthritis, is denied.


	                        
____________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



